                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    PAMELA JEAN GYGI,                                  Case No. 20-cv-00302-JD
                                                       Petitioner,
                                   8
                                                                                           ORDER FOR RESPONDENT TO
                                                v.                                         SHOW CAUSE
                                   9

                                  10    WARDEN, FCI DUBLIN,
                                                       Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pamela Gygi, a federal prisoner incarcerated at F.C.I. Dublin has filed a pro se petition for

                                  14   writ of habeas corpus pursuant to 28 U.S.C. § 2241. She has paid the filing fee.

                                  15                                            BACKGROUND

                                  16          Petitioner was convicted in the District of Oregon on May 3, 2017, for her participation in

                                  17   a murder-for-hire scheme (18 U.S.C. § 1958) and possession of a firearm in furtherance of the

                                  18   murder-for-hire scheme (18 U.S.C. § 924(c)). Petition at 2; United States v. Gygi, Case No:15-cr-

                                  19   0305-AA (District of Oregon), Docket No. 63 at 1. She states that she did not appeal but did

                                  20   challenge the conviction by filing a motion to vacate her sentence pursuant to 28 U.S.C. § 2255.

                                  21   Petition at 4. Petitioner argued in the § 2255 motion that the Court lacked jurisdiction because the

                                  22   crime occurred in Oregon which she argued was not within a federal territory in light of her

                                  23   “Sovereign Citizen” beliefs. United States v. Gygi, Case No:15-cr-0305-AA (District of Oregon),

                                  24   Docket No. 63 at 3. The Court denied the § 2255 motion. Id. at 4.

                                  25

                                  26
                                  27

                                  28
                                   1                                              DISCUSSION

                                   2
                                              STANDARD OF REVIEW
                                   3
                                          A district court must determine at the outset whether a petition filed by a federal prisoner is
                                   4
                                       pursuant to 28 U.S.C. § 2241 or 28 U.S.C. § 2255, because congress has given jurisdiction over
                                   5
                                       these petitions to different courts. Hernandez v. Campbell, 204 F.3d 861, 865-66 (9th Cir. 2000).
                                   6
                                       A petition under § 2241 must be heard in the district of confinement, whereas if the petition is
                                   7
                                       properly brought under § 2255, it must be heard by the sentencing court. Id. at 865.
                                   8
                                          A federal prisoner who seeks to challenge the legality of confinement must generally rely on a
                                   9
                                       § 2255 motion to do so. See Stephens v. Herrera, 464 F.3d 895, 897 (9th Cir. 2006) (“The general
                                  10
                                       rule is that a motion under 28 U.S.C. § 2255 is the exclusive means by which a federal prisoner
                                  11
                                       may test the legality of his detention, and that restrictions on the availability of a § 2255 motion
                                  12
Northern District of California




                                       cannot be avoided through a petition under 28 U.S.C. § 2241.” (citation omitted)). There is,
 United States District Court




                                  13
                                       however, an exception to that general rule. Under the “escape hatch” of § 2255, a federal prisoner
                                  14
                                       may file a § 2241 petition if, and only if, the remedy under § 2255 is “inadequate or ineffective to
                                  15
                                       test the legality of his detention.” Id. (internal quotation marks omitted). We have held that a
                                  16
                                       prisoner may file a § 2241 petition under the escape hatch when the prisoner “(1) makes a claim of
                                  17
                                       actual innocence, and (2) has not had an unobstructed procedural shot at presenting that claim.”
                                  18
                                       Id. at 898 (internal quotation marks omitted).
                                  19

                                  20          LEGAL CLAIM

                                  21          As the sole ground for federal habeas relief, petitioner argues that her § 924(c) conviction

                                  22   must be vacated for resentencing because the underlying murder-for-hire offense no longer

                                  23   categorically qualifies as a “crime of violence” in light of United States v. Davis, 139 S.Ct. 2319

                                  24   (2019). Petitioner also contends that this petition meets the requirements for the escape hatch of §

                                  25   2255. In Davis, the United States Supreme Court found that the residual clause in § 924(c)(3)(B)

                                  26
                                  27

                                  28
                                                                                          2
                                   1   is unconstitutionally vague. Id. at 2336. Liberally construed, petitioner’s claim is sufficient to

                                   2   require a response.1

                                   3

                                   4

                                   5                                             CONCLUSION

                                   6          1.      The Clerk shall serve by regular mail a copy of this order and the petition and all

                                   7   attachments thereto on respondent and respondent’s attorney, the United States Attorney for the

                                   8   Northern District of California. The Clerk also shall serve a copy of this order on petitioner.

                                   9          2.      Respondent shall file with the Court and serve on petitioner, within fifty-six (56)

                                  10   days of the issuance of this order, an answer showing cause why a writ of habeas corpus should

                                  11   not be granted. Respondent shall file with the answer and serve on petitioner a copy of all

                                  12   portions of the relevant trial record that have been transcribed previously and that are relevant to a
Northern District of California
 United States District Court




                                  13   determination of the issues presented by the petition.

                                  14          If petitioner wishes to respond to the answer, he shall do so by filing a traverse with the

                                  15   Court and serving it on respondent within twenty-eight (28) days of his receipt of the answer.

                                  16          3.      Respondent may file a motion to dismiss on procedural grounds in lieu of an

                                  17   answer within fifty-six (56) days from the date this order is entered. If a motion is filed, petitioner

                                  18   shall file with the Court and serve on respondent an opposition or statement of non-opposition

                                  19   within twenty-eight (28) days of receipt of the motion, and respondent shall file with the Court and

                                  20   serve on petitioner a reply within fourteen (14) days of receipt of any opposition.

                                  21          4.      Petitioner is reminded that all communications with the Court must be served on

                                  22   respondent by mailing a true copy of the document to respondent’s counsel. Petitioner must keep

                                  23   the Court informed of any change of address and must comply with the Court’s orders in a timely

                                  24   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute pursuant

                                  25

                                  26   1
                                         The Court notes that the Ninth Circuit recently held that a petitioner’s claim of actual innocence
                                  27   of a noncapital sentence under Descamps v. United States, 570 U.S. 254 (2013) and Mathis v.
                                       United States, 136 S.Ct. 2243 (2016), including a claim that a petitioner’s sentence exceeds the
                                  28   statutory maximum, is a claim of actual innocence cognizable under the escape hatch. Allen v.
                                       Ives, 2020 WL 878523, at *3-7 (9th Cir. Feb. 24, 2020).
                                                                                         3
                                   1   to Federal Rule of Civil Procedure 41(b). See Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir.

                                   2   1997) (Rule 41(b) applicable in habeas cases).

                                   3          IT IS SO ORDERED.

                                   4   Dated: March 16, 2020

                                   5

                                   6
                                                                                                  JAMES DONATO
                                   7                                                              United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        4
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        PAMELA JEAN GYGI,
                                   4                                                          Case No. 20-cv-00302-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        WARDEN, FCI DUBLIN,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on March 16, 2020, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Pamela Jean Gygi ID: 76930-065
                                       FCI Dublin
                                  18   5701 8th St.-Camp Parks
                                       DUBLIN, CA 94568
                                  19

                                  20

                                  21   Dated: March 16, 2020

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          5
